DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity and Status of Claims
3.	This application is a CIP of application serial no. 14/676,364, filed April 1, 2015 (now issued as U.S. Patent No. 9,976,418) and of application serial no. 15/923,051, filed March 16, 2018.  Applicant’s amendment filed March 9, 2022, has been entered.  Prior to the amendment, claims 1-2, 4, 6-7, 17-25, 27-29, 33, 37-42, and 45-48 were pending in the application.  In the amendment, claim 37 is canceled.  Accordingly, after entry of the amendment, claims 1-2, 4, 6-7, 17-25, 27-29, 33, 38-42, and 45-48 are pending; of these, claims 1, 17, 41, 42, 47, and 48 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
4.	Claims 17-25, 27, and 40 are objected to because of the following informalities:
In lines 15-16 of claim 17, the recitation “distal end of the bit insert tip body” is in error; it appears that this should read “distal end of the bit tip insert body” (compare with the wording, for example, previously recited in line 6 of the claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	Claims 1-2, 4, 6-7, 39, and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 12 of claim 1, “the first bore that allows inward contraction ...” lacks proper antecedent basis in the claims. 

Claim Rejections - 35 USC § 103
6.	Claims 1-2, 4, 6-7, 17-25, 27, 39-40, 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sollami, U.S. Patent Application Publication No. 2015/0285074 (hereinafter referred to as “Sollami ‘074”) in view of Mirchandani et al., U.S. Patent Application Publication No. 2008/0145686 (“Mirchandani”).
	Sollami ‘074 discloses a bit tip insert (see, e.g., the tip 31 in Fig. 3) having a body including a base 32 and a tip (i.e., the portion above the base 32).  The outer surface of the tip includes a parabolic curved section (the sides 31a, 31b are disclosed as being parabolic; see paragraph [0035]) below an apex of the tip.  An overlay is provided on an outer surface of the tip (e.g., a multi layered diamond coating; see paragraph [0036]).  The base 32 includes a constant taper sidewall (see paragraph [0031]) extending from the tip to a distal portion of the insert (although not visible in Fig. 3, Sollami ‘074 discloses, in Fig. 6, a frustoconical distal portion extending from a distal end of the body to the sidewall of the base).  A widest diameter of the Sollami ‘074 bit tip insert is adjacent where the tip joins the constant taper sidewall of the base (see Fig. 3).  Sollami ‘074 does not disclose a bore axially extending from the distal end of the insert body, as recited in applicant’s claims.
In the same field of endeavor, Mirchandani discloses a cutting insert (see, e.g., the insert 350 in Fig. 5D) having a body including a tip (cutting portion 351) and a base (body portion 352) and further teaches providing a bore (e.g., a blind hole; see paragraph [0063]) extending from a distal end of the insert body to a bore termination adjacent an outer surface of the tip 351 and filling the bore with a heat sink material 354, in order to conduct heat away from the tip 351 (see paragraph [0043]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Mirchandani, to provide the insert of Sollami ‘074 with a heat sink bore extending from the distal end of the body to a termination adjacent the tip outer surface, in order to facilitate the conduction of heat away from the tip during use.  It is considered that such an arrangement would also inherently allow “inward contraction” when heat is transferred from the overlay to the base, as broadly recited in applicant’s claims.  Specifically, when the material forming the insert is heated due to heat transferring from the overlay to the base, outer portions of the insert material that are closer to the overlay will become hotter relative to inner portions of the insert (such as portions of the insert material that directly border the bore and any heat sink material positioned in the bore).  This differential heating will, in turn, cause greater thermal expansion of the insert material relative to the heat sink material located within the bore, thereby resulting in “inward contraction” of the bore - i.e., a reduction in the diameter and/or length of the bore caused by the expanding insert material.
With respect to claims 1, 27, and 47, neither Sollami ‘074 nor Mirchandani specifically discloses the minimum distance ranges recited.  It is considered, however, that the necessary or desired distance separating the bore termination and the apex of the insert would largely be dependent on various application-specific factors, such as the overall size and configuration of the insert and the thermal conductivity of the material forming the insert.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed ranges simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the ranges recited.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to form the Sollami ‘074 insert, as modified by the teaching in Mirchandani, with a distance separating the bore termination and the apex of the insert within the ranges recited.
With respect to claims 17 and 48, Sollami ‘074 further discloses a tool (e.g., bit/holder 10; Fig. 1) having a body (body portion 18) with a first bore (recess 14) extending inwardly from an annular axially extending forward end (annular flange 15) of the body and a shank 11 extending centrally axially from a bottom of the body, and with the bit tip insert being disposed in the first bore.  
With respect to claim 17, Sollami ‘074 further discloses that the tip and a portion of the base of the insert extend axially at least 5/8 inch outwardly from the forward end of the body (see paragraph [0026]).
With respect to claims 47 and 48, Sollami ‘074 further discloses that the overlay and the outer surface of the tip comprise, for example, a parabolic shape (see, e.g., paragraph [0035]).
With respect to claims 2 and 25, Sollami ‘074 discloses that the overlay may include, for example, polycrystalline diamond material (see paragraph [0025]).
With respect to claim 4, Sollami ‘074 discloses forming the overlay using a high pressure, high temperature process (see paragraph [0026]).
With respect to claims 6 and 20, Mirchandani further teaches providing multiple heat sink bores in an insert (see Fig. 5B).
With respect to claim 7, Sollami ‘074 discloses forming the insert (including the base thereof) of tungsten carbide (see paragraph [0026]).
With respect to claims 39-40 and 47, Sollami ‘074 discloses that the insert body may have a diameter within the range recited (see, e.g., paragraph [0025]).
With respect to claim 45, as pointed out above, Sollami ‘074 discloses that the insert base 32 includes tapered sidewalls 33, 34 (see Fig. 3 and paragraph [0031]).  Accordingly, providing a bore as taught by Mirchandani, will result in a side wall of the bore being at an acute angle with respect to an outer surface of the base, in the manner recited.
With respect to claim 46, Mirchandani teaches extending a side wall of the first bore above the side wall of the base 352 and into the tip 351 (see Fig. 5D of Mirchandani).
With respect to claim 18, Sollami ‘074 further discloses that the first bore is one of cylindrical (see the recess 14 in Fig. 1) and tapered inwardly (see the un-numbered bore in Fig. 3 shown receiving the tip 31 with tapered base 32).
With respect to claim 19, Sollami ‘074 further discloses adhering at least a portion of the insert distal portion to at least a portion of the first bore 46 (see paragraph [0034]).
With respect to claims 21-24, Sollami ‘074 further discloses a forward extension that is tapered to be wider at its base (see annular tubular column 35; Fig. 3), an annular trough (see, e.g., annular groove 17 in Fig. 1), and an annular ring of tungsten carbide seated in the annular trough (see annular ring 16 in Fig. 1 and paragraph [0022]).

Allowable Subject Matter
7.	Claims 28-29, 33, 38, and 41-42 are allowed.

Response to Arguments
8.	Applicant’s arguments submitted in the response filed March 9, 2022, have been fully considered as addressed below.
	Applicant presents the following argument on page 11 of the response:
With respect to independent claims 1 and 17, Applicant submits that none of the prior art disclose “the first bore that allows inward contraction when heat is transferred from the overlay to the base during operation”, as described by Applicant’s claim 1 as presently amended, or “the second bore allowing inward contraction when heat is transferred from the overlay to the base during operation”, as described by Applicant’s claim 17 as presently amended. The prior art discloses fillers in internal tool bores that transfer heat, but such fillers that fill the bores when heated turn to liquid that is not compactable. Thus, those bores do not allow for contraction thereof to the tools during operation.

In response, as noted in the body of the rejection above, it is considered that an arrangement such as disclosed in Mirchandani (i.e., a bore in an insert that is filled with a heat sink material) would also inherently allow “inward contraction” when heat is transferred from the overlay to the base, as broadly recited in applicant’s claims.  Specifically, when the material forming the insert is heated due to heat transferring from the overlay to the base, outer portions of the insert material that are closer to the overlay will become hotter relative to inner portions of the insert (such as portions of the insert material that directly border the bore and any heat sink material positioned in the bore).  This differential heating will, in turn, cause greater thermal expansion of the insert material relative to the heat sink material located within the bore, thereby resulting in “inward contraction” of the bore - i.e., a reduction in the diameter and/or length of the bore caused by the expanding insert material.

	Applicant further argues as follows on page 11 of the response:

Furthermore, Applicant submits that neither Sollami ‘074 nor Mirchandani describe “a widest diameter of the bit tip insert being adjacent where the tip joins the constant taper sidewall of the base’, as described by Applicant’s claims 1 and 17 as presently amended, thereby clearly reciting a limitation not disclosed or hinted at in Sollami ‘074 or Mirchandani.

	In response, it is pointed out that, as explained in the body of the rejection above, Sollami ‘074 clearly discloses that a widest diameter of the disclosed bit tip insert is adjacent where the tip joins the constant taper sidewall of the base (see Fig. 3).  

	Applicant advances the following argument on pages 11-12 of the response:

Applicant submits that the dependent claims 39 and 40, as amended, provide sufficient limitations to be patentable over the prior art of record. Specifically, the limits of the bit tip diameter being greater than 5/8 inch up to and including 1-1/4 inch are sufficiently definite to describe an upper limit for the configuration shown in the instant application that are not only novel and non-obvious in forward looking technology, but also are backward compatible with existing bit assemblies.

	In response and, again, as explained in the body of the rejection above, Sollami ‘074 discloses an insert having diameters within the range recited in applicant’s claims (in paragraph [0025], for example, Sollami discloses a “¾ inch or larger diameter ballistic shaped tip insert”).
	
	In response to applicant’s comments on page 12 of the response comparing rejected independent claims 39 and 40 with allowed claims 41 and 42, it is pointed out that claims 41-42 each recite a bit tip insert having first and second bores formed therein with an axial length of one of the bores being less than an axial length of the other.  Neither claim 39 nor claim 40 includes this limitation.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        13 June 2022